     Case 1:20-cv-00722-DAD-JDP Document 8 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10    EQUAL EMPLOYMENT                                  Case No. 1:20-cv-00722-DAD-JDP
      OPPORTUNITY COMMISSION,
11                                                      ORDER GRANTING THE PARTIES’
                            Plaintiff,                  STIPULATED REQUEST FOR AN
12                                                      EXTENSION TO FILE DEFENDANT’S
               v.                                       RESPONSIVE PLEADING
13
      HELADOS LA TAPATIA, INC.,                          ECF No. 7
14
                            Defendant.
15

16

17            The parties’ second stipulated request for an extension, ECF No. 7, is granted.

18   Defendant’s deadline to file a responsive pleading is extended to September 23, 2020.

19
     IT IS SO ORDERED.
20
21
     Dated:         August 24, 2020
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24   No. 205.
25

26
27

28
                                                        1
